Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Applicants’ Drawings filed on July 19, 2018 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The international examiner has allowed all of the Applicants’ claims over the teachings provided w/in at least WO 2015/085353 A1 in the International Preliminary Report on Patentability associated w/ PCT/AU2017/050043 (i. e. the Applicant’s parent application).  Within that Preliminary Report, the international examiner submitted that this WO 2015/085353 A1 described the base process and system for abating the emissions of at least carbon dioxide out of a gas by treating this gas w/ a saline aqueous solution in a reactor vessel that is characterized by containing a draft tube (28) and also an impellor (36) located w/in the interior of the reaction vessel so that the saline aqueous solution decarbonates the gas and produces carbonate/bicarbonate precipitates (please note at least pages 9-11; figures 1 and 2 and claim 10 w/in this WO 2015/085353 A1): please note Box V in this Preliminary Report for additional comments provided by the international examiner.  However, the international examiner also submitted that this WO 2015/085353 A1 failed to teach or suggest the Applicant’s claimed use of a solution containing calcium nitrate, sodium nitrate or calcium sulfate to decarbonate the feed gas, and also this WO 
The search of the U. S. examiner produced US 2011/0171105 A1, which also appears to teach the use of a reactor containing a “draft tube” (i. e. the “hollow cylinder” mentioned in paragraph number 46) to decarbonate a gas (please see at least paragraph number 2) w/ an aqueous solution containing both ammonium hydroxide and gypsum (please see paragraph numbers 55 and 59) via a sparging technique (please also see paragraph numbers 12 and 13).  However, at a minimum, this U. S. 2011/0171105 A1 fails teach or suggest the Applicants’ claimed provision and use of an impellor and also a sliding skirt that fits w/in the draft tube (as embraced in the scope of all of the Applicants’ independent claims).  Hence, the U. S. examiner will not offer any rejections based on the teachings provided in this U. S. 2011/0171105 A1, either.
In conclusion, all of the Applicants’ claims are allowed over the prior art of record.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tcv